Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III (i.e., claims 35-39 directed to a method of treatment of a disorder involving altered microtubule detyrosination in an animal by administering to a subject in need thereof a peptidic based inhibitor) in the reply filed on December 13, 2021, is acknowledged.  Additionally, Applicant's election with traverse of Species B (i.e., a single and specific peptidic inhibitor candidate as Y modified with an epoxysuccinyl); and Species C (i.e., a single and specific disorder as neurodegenerative diseases) in the reply filed on December 13, 2021, is acknowledged.  Please note that the Examiner is expanding Species B to encompass any type of modification in light of the Examiner’s search.  However, the election of Y is maintained. 
The traversal is on the grounds that the searches for both of Groups III and IV, in particular, would be co-extensive, and as such, would not cause an undue search burden on the part of the Patent Office (See Applicant’s Response received on 12/13/21, pg. 8).  Thus, Applicants respectfully request that the inventions identified in Groups III and IV be rejoined and examined together (See Applicant’s Response received on 12/13/21, pg. 8).
This is not found persuasive.  According to PCT Rule 13.1, and as indicated in the Requirement for Restriction dated October 12, 2021, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  PCT Rule 13.2 has clearly stated that ‘Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 were originally filed on January 17, 2020. 
The amendment received on January 17, 2020, canceled claims 1-20; and added claims 21-40.  The amendment received on December 13, 2021, canceled claims 24-25, and 34; amended claim 40; and added new claims 41-43.
Claims 21-23, 26-33, and 35-43 are currently pending and claims 35-39 and 41 are under consideration as claims 21-23, 26-33, 35-38, 40, and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 13, 2021.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2018/069496 filed July 18, 2018, and claims priority under 119(a)-(d) to European Application No. 17305954.4 filed on July 18, 2017. 


Information Disclosure Statement
 The information disclosure statement (IDS) submitted on January 17, 2020, is being considered by the examiner. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
NOTE: interpretation limited to elected species of epoxysuccinyl-Tyr and neurodegenerative diseases. 
	For claim 35, with respect to the scope of the peptidic based inhibitor, it is noted that the Examiner is interpreting that the peptidic based inhibitor only requires the structure of a peptidic moiety of 1 to 20 amino acids of the most C-terminal amino acids of an alpha-tubulin where the peptidic moiety requires either a tyrosine or phenylalanine residue at the C-terminal position.  As such, when the peptidic moiety is 1 amino acid of the most C-terminal amino acids of an alpha-tubulin the amino acid is either tyrosine or phenylalanine.  This single amino acid moiety treats a disorder involving altered microtubule detyrosination by inhibiting, at least partially, a tubulin carboxypeptidase activity.  Aillaud et al. demonstrates that tyrosine modified with an epoxide was the most potent inhibitor of the tubulin tyrosine carboxypeptidase (TCP) activity (See Aillaud et al., Science 358:1448-1453 (2017) at pg. 1448, col. 2, last paragraph to col. 3, 1st paragraph and Fig. 1B) (cited in the IDS received on 1/17/20).  As such, the state of the art demonstrates that the necessary core structure, amino acid sequence, or amino acid(s) 
With respect to the scope of the disorders to be treated, in particular, when the disorders to be treated is neurodegenerative disorders, the state of the art demonstrates that tyrosine treats a number of neurodegenerative disorders including Alzheimer’s disease (AD), Parkinson’s disease (PD), multiple sclerosis (MS), and depression.  Hutterer US Patent No. 4,837,219 teaches a medication for AD that contains six ingredients mixed into fruit juice including choline, L-tyrosine, L-phenylalanine, L-leucine, zinc, and copper (See Hutterer specification, abstract).  Bennett US Publication No. 2004/0001899 A1 teaches a method for treating MS by utilizing a regimen comprising two phases where the first phase includes administration of a combination of amino acids, fatty acids, a group of B vitamins, and additional vitamins and minerals wherein the amino acids are L-phenylalanine, tyrosine, and tryptophan (See Bennett specification, abstract; paragraphs [0027]-[0045]).  Hoffman US Publication No. 2015/0111878 A1 teaches methods for treating a range of diseases including PD, depression, and MS by administering an effective amount of a tyrosine hydroxylase inhibitor wherein the tyrosine hydroxylase inhibitor is a tyrosine derivative (note: thereby constituting a chemically modified amino acid of claim 35) (See Hoffman specification, abstract; paragraphs [0005], [0027], [0031], [0036]).  Marytynyuk et al. US Publication No. 2007/0088074 A1 teaches articles of manufacture that comprise compositions comprising one or more aromatic amino acids, analogs or isomers thereof that are useful for the treatment of neurological conditions such as anoxic/hypoxic damage, traumatic brain injury, spinal cord injury, local anesthetic-induced seizure activity, ischemic stroke, retinal degeneration, epilepticus, Tourette’s syndrome, obsessive-compulsive disorder, drug-induced CNS injury, chronic pain syndromes, acute and chronic neurodegenerative disorders, e.g., lateral sclerosis, AD, Huntington’s chorea, AIDS dementia syndrome, cocaine addiction or combinations thereof (See Marytynyuk specification, abstract; paragraphs [0011], [0013], [0023]).  The one or more aromatic amino acids include L-tyrosine, L-phenylalanine, and L-tryptophan (See Marytynyuk specification, abstract; paragraphs [0014], [0024]).  Therefore, in light of the prior art, the scope of the claimed invention is enabled to treat the elected claimed genus by administering tyrosine or a tyrosine derivative as a peptidic moiety.  
In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Furthermore, pursuant under MPEP 2131.02(II), when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Therefore, the fact that these references do not expressly teach that these neurodegenerative diseases involve altered microtubule detyrosination does not lead an ordinary skilled artisan to undergo undue experimentation to perform the claimed invention.  
Similarly, it is noted that these references do not teach that the administration of tyrosine results in the inhibition, at least partially, of a tubulin carboxypeptidase activity.  However, as will be further articulated in the rejection below, since the references teach the administration of a peptidic moiety of 1 to 20 amino acids of the most C-terminal amino acids of an alpha-tubulin where the peptidic moiety is L-Tyr thereby constituting a well-known manipulative step administering a well-known peptidic moiety, the functional property (i.e., at least partially inhibiting a tubulin carboxypeptidase activity) of the peptidic moiety as claimed and the known peptidic moiety are inherently the same. The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., at least partially inhibiting a tubulin carboxypeptidase activity) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
Additionally, MPEP 2145(II) states that the “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Baxter Travenol Labs., 952 F.2d 388 (Fed. Cir. 1991).  "The fact that appellant has recognized another advantage which would flow naturally from Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, the fact that these references do not expressly teach that the administration of tyrosine results in the inhibition, at least partially, of a tubulin carboxypeptidase activity does not lead an ordinary skilled artisan to undergo undue experimentation to perform the claimed invention.
	
Drawings
The drawings; in particular, Figure 11A, is objected to because of the following reason:
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) see 37 CFR 1.84(l) and (p)(1)); See Figure 11A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings; in particular, Figure 13B, are objected to because it is not clear what the X and Y-axis represent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The disclosure is objected to because of the following informalities: on page 7, line 15, describes Figure 18 as “group composed of? for example? an epoxyde group.”  It is unclear what the “?” refers to.  It is respectfully requested that the specification clearly describe Figure 18.  Appropriate correction is required.

The disclosure is objected to because of the following informalities: on pages 10, 15, and 17, sequence identifiers are indicated as “SEQ ID Nºx”.  Pursuant to MPEP 2422, sequence identifiers should be indicated as “SEQ ID NO: x”.  Appropriate correction is required.

Claim Objections
Claim 36 is objected to because of the following informalities:  claim 36 recites “wherein the peptidic moiety is 1 and 16 amino acids…”  It is respectfully requested that claim 36 recites “wherein the peptidic moiety is 1 to 16 amino acids…” in order to be grammatically correct and clearly indicate the length of the peptidic moiety.  Appropriate correction is required.

Claim 36 is objected to because of the following informalities:  claim 36 recites “…selected from G, A, or V…”, “…selected from E or D…”, “…selected from S, T, N or Q…”, and “selected from Y or F.”  and V…”, “…selected from E and D…”, “…selected from S, T, N and Q…”, and “selected from Y and F” (note: utilization of “and”); or (2) “…hydrophobic amino acids are G, A, or V…”, “…negatively charged amino acids are E or D…”, “…polar uncharged side chains are S, T, N or Q…”, and “…large hydrophobic amino acid is Y or F” (note: utilization of “or”).  Appropriate correction is required.

Claim 36 is objected to because of the following informalities:  claim 36 recites, “-X1, X2, X5, X7, X9 and X13 are hydrophobic amino acids elected from G, A, or V”…  It is respectfully requested that claim 36 recites, “-X1, X2, X5, X7, X9 and X13 are hydrophobic amino acids selected from G, A, or V”… in order to be grammatically correct.  Appropriate correction is required.

Claim 39 is objected to because of the following informalities:  claim 39 recites, “wherein the disorder is selected from neurodegenerative diseases, selected from Alzheimer disease, Parkinson disease, psychiatric disorders, and neural disorders, cancers, selected from colon cancer and neuroblastoma, muscular dystrophies, heart diseases, vascular disorders, infertility, retinal degeneration and ciliopathies.”  It is noted that the comma usage is grammatically incorrect.  The commas after neurodegenerative diseases and cancers should be removed.  Appropriate correction is required.

Claim 39 is objected to because of the following informalities:  claim 39 recites, “Alzheimer disease” and “Parkinson disease”.  It is respectfully requested that claim 39 recites, “Alzheimer’s disease” and “Parkinson’s disease” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 35-39 and 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 35 recites in the preamble, “[a] method of treatment of a disorder involving altered microtubule detyrosination in an animal,” and recites in the body of the claim, “administering to a subject in need thereof”.  As such, it is unclear if the subject in need of treatment is the animal that has a disorder involving altered microtubule detyrosination or if the subject is distinct from the animal.  Therefore, the recitation of an animal and a subject renders the scope of claim 35 ambiguous because the method encompasses treatment of potentially two different groups, an animal and a subject.  Thus, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the patient population to be treated. 
Please note that the Examiner is interpreting the scope of claim 35 such that the animal is a subject to be treated in order to advance prosecution.  Also please note that claims 36-39 and 41 are rejected because they are dependent upon the a rejected claim.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 39 recites, “wherein the disorder is selected from neurodegenerative diseases, selected from Alzheimer disease, Parkinson disease, psychiatric disorders, and neural disorders, cancers, selected from colon cancer and neuroblastoma, muscular dystrophies, heart diseases, vascular disorders, infertility, retinal degeneration and ciliopathies.”  However, the scope of this claim encompasses multiple interpretations.  The first interpretation encompasses where the neurodegenerative diseases are limited to AD, PD, psychiatric disorders and neural disorders and where cancer is limited to colon cancer and neuroblastoma, i.e., selected from neurodegenerative diseases selected from AD, PD, psychiatric disorders and neural disorders, cancers selected from colon cancer 
Please note that the Examiner is interpreting the scope of claim 39 as encompassing the first interpretation described above in order to advance prosecution.  

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 41 recites the limitation "the peptidic based inhibitor candidate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim 41 is dependent upon claim 37, which is dependent upon claim 35.  Claim 35 recites a “peptidic based inhibitor” but not a peptidic based inhibitor candidate.  
Please note that the Examiner is interpreting the scope of claim 41 such that the peptidic based inhibitor further comprises…. in order to advance prosecution. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutterer US Patent No. 4,837,219 issued on June 6, 1989. 
For claims 35-37 and 39, with respect to treating a disorder in a subject by administering to the subject a peptidic moiety of 1 amino acid of the most C-terminal amino acids of an alpha-tubulin that has not been chemically modified and where the peptidic moiety has an amino acid selected from Y or F at the C-terminal position as recited in instant claim 35; with respect to where the peptidic moiety is 1 to 16 amino acids of the amino acid sequence Nter-X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12-X13-X14-X14-X15-X16-Cter where X16 is Y as recited in instant claim 36; with respect to where the peptidic moiety has the amino acid sequence Y as recited in instant claim 37; and with respect to where the disorder is selected from neurodegenerative diseases such as AD as recited in instant claim 39:
Hutterer claims a method of preparing and administering a medication for the treatment of AD (note: constitutes a disorder that is selected from neurodegenerative diseases such as AD as recited in instant claims 35 and 39) which comprises: 
(a) adding 300 mg of choline (from choline bitartrate), 100 mg of L-Tyr (note: claim recites L-Tyrosone but this appears to be a typo; specification teaches 100 mg of L-Tyr (See abstract and col. 4, line 16)) (also note: L-Tyr constitutes a peptidic moiety of 1 amino acid of the most C-terminal amino acid of an alpha-tubulin that has not been chemically modified and has the amino acid of Y at the C-terminal position as recited in instant claim 35; constitutes the peptidic moiety being 1 amino acid of the amino acid sequence recited in claim 36 where X16 is Y; and constitutes where the peptidic moiety has the amino acid sequence Y as recited in instant claim 37), 100 mg of L-Phe, 50 mg of L-leucine, 15 mg of zinc (from zinc gluconate) and 2 mg copper (from copper gluconate) to an eight ounce glass of any fruit juice for patatibility;
(b) allowing the mixture to stand for two hours, in order for the tablets and powders to dissolve and for some pre-digestion to occur;
(c) stirring the formula in a blender just prior to ingestion for optimum homogenization; 
(d) giving half a cup of the formula in the morning following breakfast to a person with AD to drink (note: constitutes administering to a subject in need thereof as recited in instant claim 35); and 


For claim 35, with respect to where the disorder to be treated involves altered microtubule detyrosination:
It is noted that Hutterer does not disclose that AD is a disorder involving altered microtubule detyrosination.  However, as discussed in the “Claim Interpretation” section above, pursuant under MPEP 2131.02(I), a species will anticipate a claim to a genus.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Furthermore, pursuant under MPEP 2131.02(II), when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Therefore, since Hutterer discloses treating a species that falls within the claimed genus, it would then follow that Hutterer discloses treating the claimed genus.  Thus, the disclosure of Hutterer satisfies the claim limitation with respect to where the disorder to be treated involves altered microtubule detyrosination as recited in instant claim 35.

For claim 35, with respect to where L-Tyr is a peptidic based inhibitor that inhibits, at least partially, a tubulin carboxypeptidase activity: 
It is noted that Hutterer does not disclose that L-Tyr is a peptidic based inhibitor that inhibits, at least partially, a tubulin carboxypeptidase activity.  However, as discussed in the “Claim Interpretation” section above, since the references teach the administration of a peptidic moiety of 1 to 20 amino acids of the most C-terminal amino acids of an alpha-tubulin where the peptidic moiety is L-Tyr thereby constituting a well-known manipulative step administering a well-known peptidic moiety, the functional property (i.e., L-Tyr functioning as a peptidic based inhibitor by at least partially inhibiting a tubulin carboxypeptidase activity) of the peptidic moiety as claimed and the known peptidic moiety are inherently the same. The discovery of a previously unappreciated property of a prior art composition, or a scientific Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., L-Tyr functioning as a peptidic based inhibitor by at least partially inhibiting a tubulin carboxypeptidase activity) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
Additionally, MPEP 2145(II) states that the “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” In re Baxter Travenol Labs., 952 F.2d 388 (Fed. Cir. 1991).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, since the medication administered by Hutterer contains L-Tyr, the L-Tyr in the medication inherently exhibits the function of being a peptidic based inhibitor that inhibits, at least partially, a tubulin carboxypeptidase activity.  Thus, the disclosure of Hutterer satisfies the claim limitation with respect to where L-Tyr is a peptidic based inhibitor that inhibits, at least partially, a tubulin carboxypeptidase activity as recited in instant claim 35.
	Accordingly, the disclosure of Hutterer anticipates instant claims 35-37 and 39.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 35, 37-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over  Hutterer US Patent No. 4,837,219 issued on June 6, 1989, as applied to claims 35 and 37 above, and further in view of Pepscan, “C-terminal modifications,” available online at https://www.pepscan.com/custom-peptide-synthesis/peptide-modifications/c-terminal-modifications/, 5 pages (2015) (hereinafter the “Pepscan” reference), as applied to claims 38 and 41 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 35-37 and 39, please see discussion of Hutterer above. 

For claims 38 and 41, with respect to where the peptidic based inhibitor further comprises a reactive moiety such as aldehydes: 
	As discussed supra, Hutterer teaches administering L-tyrosine for the treatment of AD.  However, Hutterer does not chemically modify L-tyrosine.  
	The Pepscan reference teaches six common C-terminal modifications including an aldehyde modification where the C-terminal hydroxyl group is substituted with hydrogen (See Pepscan reference, pg. 2).  As such, the teachings of Pepscan suggest well-known C-terminal modifications where an ordinary skilled artisan would routinely utilize these modifications.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Hutterer does not expressly teach where tyrosine is chemically modified to comprise a reactive moiety such as aldehydes as recited in instant claims 38 and 41 by constituting the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where tyrosine is chemically modified to comprise a reactive moiety such as aldehydes as recited in instant claims 38 and 41, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Hutterer and modify the C-KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654